Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149032                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  RANDY H. BERNSTEIN, D.P.M.,                                                                               Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149032
                                                                    COA: 313894
                                                                    Oakland CC: 2008-096538-NM
  SEYBURN, KAHN, GINN, BESS, & SERLIN,
  P.C. and BARRY R. BESS,
              Defendants-Appellants.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  December 12, 2014. The application for leave to appeal the February 20, 2014 judgment
  of the Court of Appeals is DENIED, because we are no longer persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 16, 2015
           t1014
                                                                               Clerk